DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
gating window adjustor in claims 6-9
motion data analyzer in claim 8
treatment progress monitor in claim 9
treatment duration estimator in claim 10
delivery limit module in claims 11 and 14
dose calculator in claim 14
evaluator in claim 14

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 22 each recite the limitation “a target” in line 2, while respective parent claims 1 and 15 each recite “a target”. It is unclear whether the target of each of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9-12, 14-16, 18, 23, 25, 26, 28, 53-58, 60-62, 64, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,283,611 (Luan et al.).
Regarding claim 1, Luan et al. teaches an apparatus for use in a treatment planning process or in a treatment process, comprising: 
an input for obtaining a parameter representing a number of beam on-off transitions (software and hardware, col. 7, lines 35-40; The number of segments is construed as the “parameter representing a number of beam on-off transitions”. Luan et al. teaches the beam is turned off while the collimator leaves are moved to each determined shape or “segment” and then turned on to deliver radiation, thus each segment represents “a beam on-off transition”, construed as each instance the beam is turned on for reach respective segment. See col. 5, lines 5-12 and lines 52-54; col. 6, lines 24-27; col. 7, lines 4-17; “goal of an MLC segmentation algorithm is to generate a minimum number of aperture shapes or segments for creating a desired intensity map”, col. 8, lines 3-5; col. 8, line 29-col. 9, line 21); and 

wherein the treatment planner is configured to configure a gating window for the treatment plan while considering the number of beam on-off transitions, a duty cycle of treatment, or both, the gating window representing a region wherein a treatment beam is to be delivered when a target in motion passes through the region (aperture formed by MLC segment through which treatment beam is to be delivered at a target is construed as “gating window”; col. 8, lines 3-5; col. 8, line 29-col. 9, line 21); and 
wherein the treatment planner is configured to process the parameter representing the number of beam on-off transitions by utilizing the parameter representing the number of beam on-off transitions as an optimization variable in the treatment planning process (optimization of treatment plan to minimize segments, which represent beam on-off transitions, col. 7, lines 4-26; col. 8, lines 3-5; col. 9, lines 13-21), and wherein the treatment planner is configured to determine a value of the parameter representing the number of beam on-off transitions, the value of the parameter being equal to the number of beam on-off transitions (treatment planner col. 8, lines 3-5; col. 8, line 11-col. 9, line 21; Each segment represents “a beam on-off transition”, construed as each instance the beam is turned on for reach respective segment, thus the value of the “parameter representing the number of beam on-off transitions” (the number of segments” equals the “number of beam on-off transitions” (each instance the beam is 
Regarding claim 2, Luan et al. teaches the beam on-off transitions comprise a transition from beam-off to beam on (see discussion for claim 1; col. 5, lines 5-12 and lines 52-54; col. 6, lines 24-27; col. 7, lines 4-17).
Regarding claim 3, Luan et al. teaches the treatment planner is configured to optimize the treatment plan to reduce the number of beam on-off transitions (col. 7, lines 35-60; col. 8, lines 3-5).
Regarding claim 4, Luan et al. teaches the treatment planner is configured to determine the treatment plan during the treatment planning process or during the treatment process (col. 7, lines 15-17 and lines 35-58).
Regarding claims 6 and 7, Luan et al. teaches the treatment planner comprises a gating window adjustor configured to adjust the gating window, wherein the gating window adjustor is configured to adjust the gating window during a treatment session (MLC leaf positions adjusted to change shape of beam aperture via software control, col. 7, lines 12-17 and lines 35-40; col. 18, lines 4-10; see discussion for claim 1).
Regarding claim 9, Luan et al. teaches a treatment progress monitor configured to determine a status parameter indicating a treatment progress, wherein the gating window adjustor is configured to adjust the gating window based on the status parameter (delivery system delivers radiotherapy according to sequential progression through planned sequence of MLC leaf segments, col. 6, lines 62-66; col. 7, lines 12-17 and lines 35-58).
claim 10, Luan et al. teaches a treatment duration estimator configured to determine an expected treatment duration based at least in part on a planned monitor unit and the width of the gating window (col. 7, lines 4-18; col. 7, line 40-col. 8, line 2; col. 18, line 60-col. 19, line 7).
Regarding claims 11 and 12, Luan et al. teaches a delivery limit module configured to determine a limit for a delivery parameter based on a treatment acceptance criterion; wherein the delivery parameter comprises a leaf position (plan accepted according to delivering prescribed dose with limited delivery parameters: minimum leaf separation constraint and no interdigitation constraint, col. 5, lines 29-59).
Regarding claim 14, Luan et al. teaches a dose calculator configured to calculate doses for different treatment variations (various delivery options for IMB columns, or column of matrix corresponding to a prescribed discrete fluence distribution of radiation, considered, col. 5, lines 33-53 and col. 12, line 62-col. 13, line 3); and an evaluator configured to evaluate treatment acceptance criteria against the calculated doses, the treatment acceptance criteria including the treatment acceptance criterion, wherein the delivery limit module is configured to determine the limit for the delivery parameter based on an evaluation of the treatment acceptance criteria by the evaluator (col. 8, lines 3-5; various delivery options for prescribed dose evaluated, optimized in accordance with constraints identified and goal of reducing leaf segments, and delivery option selected, col. 13, lines 3-26).
Regarding claim 15, Luan et al. teaches a method for use in a treatment planning process or in a treatment process, comprising: 

determining, by a treatment planner, a treatment plan based on the parameter representing the number of beam on-off transitions (“input to SLS is intensity maps computed by planning systems, and the output is optimized leaf sequences”, col. 7, lines 4-18; software and hardware, col. 7, lines 35-40; col. 18, lines 4-35); 
wherein the act of determining the treatment plan, or the method, comprises configuring a gating window for the treatment plan while considering the number of beam on-off transitions, a duty cycle of treatment, or both, the gating window representing a region wherein a treatment beam is to be delivered when a target in motion passes through the region (aperture formed by MLC segment through which treatment beam is to be delivered at a target is construed as “gating window”; col. 8, lines 3-5; col. 8, line 29-col. 9, line 21); and 
wherein the act of determining the treatment plan also comprises processing, by the treatment planner, the parameter representing the number of beam on-off 
Regarding claim 16, Luan et al. teaches the beam on-off transitions comprise a transition from beam-off to beam on (see discussion for claim 1; col. 5, lines 5-12 and lines 52-54; col. 6, lines 24-27; col. 7, lines 4-17).
Regarding claim 18, Luan et al. teaches the act of determining the treatment plan is performed during the treatment planning process or during the treatment process (col. 7, lines 15-17 and lines 35-58).
Regarding claim 23, Luan et al. teaches determining a status parameter indicating a treatment progress, wherein the gating window is configured based on the status parameter (delivery system delivers radiotherapy according to sequential progression through planned sequence of MLC leaf segments, col. 6, lines 62-66; col. 7, lines 12-17 and lines 35-58).
claims 25 and 26, Luan et al. teaches a determining a limit for a delivery parameter based on a treatment acceptance criterion; wherein the delivery parameter comprises a leaf position (plan accepted according to delivering prescribed dose with limited delivery parameters: minimum leaf separation constraint and no interdigitation constraint, col. 5, lines 29-59).
Regarding claim 28, Luan et al. teaches calculating doses for different treatment variations (various delivery options for IMB columns, or column of matrix corresponding to a prescribed discrete fluence distribution of radiation, considered, col. 5, lines 33-53 and col. 12, line 62-col. 13, line 3); and evaluating treatment acceptance criteria against the calculated doses, the treatment acceptance criteria including the treatment acceptance criterion, wherein the limit for the delivery parameter is determined based on a result from the act of evaluating the treatment acceptance criteria (col. 8, lines 3-5; various delivery options for prescribed dose evaluated, optimized in accordance with constraints identified and goal of reducing leaf segments, and delivery option selected, col. 13, lines 3-26).
Regarding claims 53, 54, and 57, Luan et al. teaches the apparatus is configured to configure the gating window by changing a position of the gating window and by changing a width of the gating window; wherein the treatment planner is configured to configure the gating window to reduce the number of beam on-off transitions (“gating window” or MLC leaf aperture changed in position and width to produce different aperture shapes according to plan, col. 5, lines 5-8, col. 6, line 62-col. 7, line 18; optimization of treatment plan to minimize MLC leaf segments, which represent beam on-off transitions, col. 7, lines 4-26; col. 8, lines 3-5; col. 9, lines 13-21).
claims 55 and 56, Luan et al. teaches the gating window is configured by changing a position of the gating window and by changing a width of the gating window (“gating window” or MLC leaf aperture changed in position and width to produce different aperture shapes according to plan, col. 5, lines 5-8, col. 6, line 62-col. 7, line 18).
Regarding claim 58, Luan et al. teaches the treatment planner is configured to configure the gating window to increase the duty cycle of treatment (Since the treatment planner is configured to generate an optimized sequence of MLC leaf configurations, the treatment planner is configured to, or capable of, configuring the MLC leaf aperture(s) to increase the duty cycle, col. 5, lines 5-8, col. 6, line 62-col. 7, line 18).
Regarding claim 60, Luan et al. teaches the treatment planner is configured to configure the gating window based on both (1) a goal of treatment delivery time and (2) passed treatment delivery time (Since the treatment planner is configured to generate an optimized sequence of MLC leaf configurations to deliver a prescribed dose to reduce treatment time, the treatment planner is configured to configure the MLC leaf aperture(s) “based on…a goal of treatment delivery time”. Further, the treatment planner is configured to configure the MLC leaf aperture(s) “based on…passed treatment delivery time” in accordance with the ordered time sequence of planned leaf apertures to achieve the optimized aperture sequence to meet the prescribed dose. See col. 5, lines 5-8, col. 6, line 62-col. 7, line 18; col. 8, lines 3-5).	Regarding claim 61, Luan et al. teaches the gating window is configured by the treatment planner to reduce the number of beam on-off transitions (col. 5, lines 5-8, col. 6, line 62-col. 7, line 18; col. 8, lines 3-5).
claim 62, Luan et al. teaches the gating window is configured by the treatment planner to increase the duty cycle of treatment (MLC leaf sequences optimized to reduce treatment time by reducing number of leaf segments and consequently the amount of time beam is turned off during leaf transitions during treatment, resulting in increased duty cycle. See col. 6, line 62-col. 18; col. 18, line 49-col. 19, line 7; col. 21, lines 1-10).
Regarding claim 64, Luan et al. teaches the gating window is configured by the treatment planner based on both (1) a goal of treatment delivery time and (2) passed treatment delivery time (Since the treatment planner is configured to generate an optimized sequence of MLC leaf configurations to deliver a prescribed dose to reduce treatment time, the treatment planner configures the MLC leaf aperture(s) “based on…a goal of treatment delivery time”. Further, the treatment planner configures the MLC leaf aperture(s) “based on…passed treatment delivery time” in accordance with the ordered time sequence of planned leaf apertures to achieve the optimized aperture sequence to meet the prescribed dose. See col. 5, lines 5-8, col. 6, line 62-col. 7, line 18; col. 8, lines 3-5).
Regarding claim 65, Luan et al. teaches an apparatus for use in a treatment planning process or in a treatment process, comprising: 
an input for obtaining a parameter representing a number of beam on-off transitions (software and hardware, col. 7, lines 35-40; The number of segments is construed as the “parameter representing a number of beam on-off transitions”. Luan et al. teaches the beam is turned off while the collimator leaves are moved to each determined shape or “segment” and then turned on to deliver radiation, thus each 
a treatment planner configured to determine a treatment plan based on the parameter representing the number of beam on-off transitions (“input to SLS is intensity maps computed by planning systems, and the output is optimized leaf sequences”, col. 7, lines 4-18; software and hardware, col. 7, lines 35-40; col. 18, lines 4-35); 
wherein the treatment plan includes a gating window, the gating window representing a region wherein a treatment beam is to be delivered when a target in motion passes through the region (aperture formed by MLC segment through which treatment beam is to be delivered at a target is construed as “gating window”; col. 8, lines 3-5; col. 8, line 29-col. 9, line 21); and 
wherein the treatment planner is also configured to adjust the gating window based on both (1) a goal of treatment delivery time and (2) passed treatment delivery time, wherein the passed treatment delivery time is treatment time that has passed, and includes both previous beam-on time and beam-off time (Since the treatment planner is configured to generate an optimized sequence of MLC leaf configurations to deliver a prescribed dose to reduce treatment time, the treatment planner is configured to configure the MLC leaf aperture(s) “based on…a goal of treatment delivery time”. Further, the treatment planner is configured to configure the MLC leaf aperture(s) “based on…passed treatment delivery time” in accordance with the ordered time .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,283,611 (Luan et al.) in view of U.S. Patent Application Publication No. 2008/0144772 (Yi et al.).
Regarding claims 8 and 22, Luan et al. teaches all the limitations of claims 1 and 15. Luan et al. does not teach analyzing motion data associated with a target, wherein the gating window is adjusted based on a result from the act of analyzing.
However, Yi et al. teaches an apparatus and method for treatment planning (abstract; [0034]), comprising: a treatment planner configuring a gating window representing a region wherein a treatment beam is to be delivered when a target in motion passes through the region; and analyzing motion data associated with a target, wherein the gating window is adjusted based on a result from the act of analyzing ([0016, [0034]; [0040]; MLC configuration adjusted based on target motion, [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment planner of Luan to include analysis of motion data associated with a target and adjusting the gating window based on the . 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 19 July 2021, with respect to the rejections of claim(s) 1, 15, 65, and their dependents under 35 U.S.C. 102 citing Guckenberger et al. have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least Luan et al. as this reference better teaches and/or suggests applicant’s claimed invention in light of the amendments to the claims.
Allowable Subject Matter
Claims 59 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art of record teach and/or fairly suggest the apparatus of claim 59, wherein the treatment planner is configured to obtain a first priority assigned for the number of beam on-off transitions, and a second, different priority assigned for the duty cycle, and wherein the treatment planner is configured to configure the gating window based on consideration of the first and second priorities assigned for the number of beam on-off transitions and duty cycle, within the context of parent claim 1. Similarly, no .
The closest prior art of record, Luan et al., teaches an apparatus and method for treatment planning as claimed, wherein constraints are considered for optimization of a treatment plan to reduce treatment time and reduce a number of beam on-off transitions (col. 6, line 62-col. 7, line 17; col. 8, lines 3-5; col. 8, lines 29-59). Luan et al. does not teach assigning different priorities to the number of beam on-off transitions and the duty cycle in the optimization or planning process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARRIE R DORNA/Primary Examiner, Art Unit 3791